Citation Nr: 0830322	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  05-13 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
June 1970, including combat service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, which granted service 
connection for PTSD with an evaluation of 30 percent 
effective January 5, 2004.


FINDING OF FACT

During the course of the appeal, the veteran's PTSD has 
caused occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 
(2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In March 2004 the veteran was granted service connection for 
PTSD with an evaluation of 30 percent, effective January 5, 
2004.  The veteran has appealed.  The veteran seeks an 
initial disability rating in excess of 30 percent for his 
service-connected PTSD.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  A higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  Following an initial award of service 
connection for a disability, separate ratings can be assigned 
for separate periods of time based on facts found.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on an examiner's assessment of the level of disability 
at the moment of examination.  It is the responsibility of 
the rating specialist to interpret reports of examination in 
the light of the whole recorded history, reconciling the 
various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability 
present.  38 C.F.R. § 4.2.

Global assessment of functioning (GAF) scores, which reflect 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
See Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.) (DSM- IV).   GAF scores ranging between 51 to 60 
are indicative of moderate symptoms (e.g., flat affect, 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores between 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Scores between 31 to 40 range indicate 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  See 
QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).

Under the provisions of 38 C.F.R. § 4.130, a 30 percent 
evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id. 

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, including 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  The highest rating of 100 percent 
evaluation is warranted for total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closes relatives, own 
occupation, or own name.  Id.  Use of the phrase "such 
symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each veteran and disorder, and the 
effect of those symptoms on the claimant's social and work 
situation.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In December 2003, a private physician examined the veteran 
and diagnosed him with chronic, severe PTSD.  The GAF 
assigned was 35.  During the examination the veteran reported 
"intrusive thoughts, distressing dreams, distress at 
exposure to triggers which remind him of past trauma, 
avoidance of conversations about past service, anhedonia, 
detachment and estrangement from others, sleep disturbance, 
irritability and anger outbursts, concentration and memory 
problems, hypervigilance, and exaggerated startle response."  
He also reported his preference for staying alone at home and 
stated that he does not socialize.  Additionally, the veteran 
expressed depressive symptoms including depressed mood, 
intermittent thoughts of death, and crying spells.  He also 
reported "occasional visual illusions or hallucinations."  
Upon mental status examination, the veteran reported an 
anxious mood and the physician found a restricted affect, 
linear thought process, no hallucinations or delusions during 
the interview, fair insight and judgment, and no current 
homicidal or suicidal thoughts.  The physician opined that 
the veteran "is severely compromised in his ability to 
sustain social relationships. . . .  severely compromised his 
ability to sustain work relationships," and considered him 
"permanently disabled."

In February 2004 the veteran was accorded a compensation and 
pension (C&P) PTSD examination.  During the examination the 
veteran reported that he was employed full time for 31 years 
at the same company.  The veteran stated that his 
concentration is worse and he is more irritable.  He also 
reported that he has nightmares once a week, flashbacks once 
a week, and is "a little anxious, somewhat easily 
startled."  He stated that he is uncomfortable in crowds, 
his temper is short with his grandchildren, and he does not 
watch things on TV about Vietnam.  Mental examination 
revealed him to be alert and oriented times three, with no 
evidence of "loose associations or flight of ideas."  There 
were no bizarre motor movements or tics; or evidence of 
delusions, hallucinations, ideas of reference or 
suspiciousness; and his mood was a bit tense.  The examiner 
also noted that the veteran was soft-spoken, cooperative, and 
answered questions and volunteered information.  PTSD 
symptoms included insomnia, nightmares, flashbacks, intrusive 
thoughts of Vietnam, hyperarousal, significant anxious 
arousal, depressed mood, defensive avoidance, dissociation, 
and anger/irritability.  The veteran's memory appeared to be 
adequate.  There were no hallucinations or suicidal ideation.  
The GAF score was 60, which is indicative of borderline 
moderate symptomatology.  See DSM- IV.  According to the 
examiner, there is "mild impairment of psychosocial 
functioning."  

In a letter dated in March 2005 the aforementioned private 
psychiatrist advised that the veteran had been under his care 
since December 2003.  Again, he reported that the veteran's 
symptoms included:

intrusive thoughts, nightmares, 
distress at exposure to triggers which 
remind him of past trauma, avoidance of 
conversations about past service, 
anhedonia, estrangement and detachment 
from others, sleep disturbance, 
irritability and anger outbursts, 
concentration and memory problems, 
hypervigilance, exaggerated startle 
response, intermittent depressed mood, 
thoughts of death, crying spells, and 
occasional visual illusions.  

He then restated his earlier assertion that the veteran was 
functioning with a GAF of 35, and his impression that the 
veteran is "severely compromised in his ability to sustain 
social. . . . and work relationships."

In June 2005 the veteran was accorded another C&P PTSD 
examination, which was conducted by the 2004 examiner.  
During the examination the veteran again reported that he was 
employed full time, "is married once. . . has one child, and 
is fairly close to his child."  He stated his symptoms and 
concentration are worse.  He reported sleep disturbance, but 
has obstructive sleep apnea with a CPAP machine.  He further 
stated that he has nightmares about once a week and some 
intrusive thoughts, and he is anxious and somewhat irritable.  
Mental examination revealed him to be alert and oriented 
times three, with no evidence of "loose associations or 
flight of ideas."  There were no bizarre motor movements or 
tics; or evidence of delusions, hallucinations, ideas of 
reference or suspiciousness; and his mood is calm.  The 
examiner also noted that the veteran was soft-spoken, 
cooperative, and answered questions and volunteered 
information.  There was no homicidal or suicidal ideation or 
intent.  The GAF score was 55, which is indicative of 
moderate symptomatology.  See DSM- IV.  According to the 
examiner, there is "moderate impairment of psychosocial 
functioning."  The examiner commented that the veteran 
continues to work full time, and has for 33 continuous years.  
He has a few friends, he doesn't socialize a lot but he can 
to some degree, and he goes to church.  

The Board first notes that the private physician found a 
restricted affect, linear thought process, no hallucinations 
or delusions, fair insight and judgment and no current 
homicidal or suicidal thoughts.  The veteran reported to the 
private examiner that he was having intrusive thoughts, 
distressing dreams, anhedonia, detachment and estrangement 
from others, sleep disturbance, irritability and angry 
outbursts, concentration and memory problems, hypervigilance 
and an exaggerated startle response.  Despite the private 
physician's assessment of a GAF of 35, there is no report of 
the kinds of symptoms contemplated by a rating of 50 percent, 
such as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
abstract thinking; disturbances of motivation; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  
While the veteran's mood was anxious, the private medical 
evidence (other than the GAF score) does not otherwise show 
that the veteran's symptoms more nearly approximate the 
criteria for a 50 percent or higher rating.  

In that regard, the Board notes that the veteran is married 
and employed, full time, and has been with the same 
corporation for the past thirty-three years.  The Board also 
notes that the private physician's March 2005 letter was 
merely a reiteration of his December 2003 opinion, whereas 
the C&P examiner conducted two separate examinations.  
Moreover, while the private physician diagnosed the veteran 
with a GAF score of 35 in December 2003, it is noteworthy 
that the C&P examiner found the veteran to be functioning 
with a GAF of 60 just a few months later, and with a GAF of 
55 a year later.  Although indicative of a decline in the 
veteran's functioning, scores ranging from 51 to 60 still 
reflect no more than moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  See 
38 C.F.R. § 4.130 [incorporating by reference VA's adoption 
of the DSM- IV, for rating purposes].  These GAFs comport 
with the symptomatology reported by the veteran and the 
examiner's objective findings.  As the GAF score reported by 
the private examiner does not comport with the symptoms found 
on examination, the Board assigns that GAF score only minimal 
probative value.  See Owens v. Brown, 7 Vet. App. 429 (1995) 
(it is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence).  However, 
the symptoms and findings reported by the private examiner 
have otherwise been considered.  

The Board finds the C&P examination opinion to be highly 
probative.  The examiner noted the fact that the veteran has 
been continuing to work full time for 33 years, is still 
married, has one child that he is fairly close to, does 
chores around the house, has a few friends, and goes to 
church.  The Board finds this level of functioning to be 
consistent with the GAF of 55 to 60 assigned by the examiner.   
In addition, the examiner reports that there was no homicidal 
or suicidal ideation or intent and no delusions, 
hallucinations, or ideas of reference or suspiciousness.  
Moreover, there is no report in any medical evidence of 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
abstract thinking; disturbances of motivation; or difficulty 
in establishing and maintaining effective work and social 
relationships.  While the veteran did have an anxious mood, 
this along with his depression, chronic sleep impairment, 
intrusive thoughts, nightmares, flashbacks, anhedonia, 
irritability, anger, concentration problems, hypervigilance, 
exaggerated startle response, and restricted affect fit 
within the criteria for his current rating.  Furthermore, the 
VA examiner's opinion that the veteran has moderate 
impairment is entitled to great probative value as the 
examiner provided a rationale for the opinion.  As a result, 
the VA opinion outweighs the private examiner's reports of 
serious symptomatology and a GAF of 35, for which no 
rationale is provided.  After considering all the veteran's 
reported symptoms and the probative objective findings, the 
Board finds that a rating of 50 percent or higher is thus not 
warranted at any time during the appeal period.  

The assignment of an extra-schedular rating was also 
considered in this matter; however, there is no evidence that 
the veteran's PTSD has resulted in marked interference with 
his earning capacity or employment or necessitated frequent 
periods of hospitalization.  Referral by the RO to the 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is thus not warranted.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996).

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds that the evidence 
is not in equipoise.  38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as 
amended by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice 
which informs the veteran of how VA determines disability 
ratings and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).

Courts have held that, once service connection is granted, 
the claim is substantiated; additional notice is not 
required; and any defect in the notice is not prejudicial.  
See, e.g., Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Accordingly, discussion of whether the notice requirements as 
set forth in Vazquez-Flores v. Peake have been met is also 
not warranted.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

Regarding the duty to assist, STRs, VA and private treatment 
records have been obtained and made a part of the record.  
The veteran was also accorded C&P examinations in February 
2004 and June 2005; the reports of which are of record.  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  


ORDER

Entitlement to an initial disability evaluation in excess of 
30 percent is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


